Per Curiam.

The landlord might certainly have proceeded by ejectment, in the Court of Common Pleas, if he had thought proper; but he should then have pursued the proper forms pointed out by the course of the common law. Here is no ejectment entered; and it is impossible to vindicate these proceedings, being altogether unprecedented. The judgment therefore must be reversed.
Mr. Sergeant then moved, that a writ of restitution might issue, and cited 2 Bac. Abr. 231. When proceedings are reversed on error, and there has been a term sold to a stranger under a fi. fa. the party shall be restored to the money for which his term was sold.
But the court said they would not in a case similar to the present, where the plaintiff in error wished to avoid his own act, grant such writ, unless they were constrained to do it by -law; which did not at present appear to them.
At the instance, however, of Mr. Sergeant, they continued his motion for a writ of restitution, under advisement.